DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 1/20/2021 with a priority date of 6/21/2016.
Claims 2-4, 6-7 and 9-21 are currently pending and have been examined. Claim 5 and 8 are cancelled.
Claims 2-21 remain rejected under 35 USC 101.
Claims 2-21 are rejected under 35 USC 103 in view of Amit.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 2-4, 6-7 and 9-21 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims  2-4, 6-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more 
Step 2A: 
Prong 1: The claims recite abstract concepts that include receiving an ad call from a user or publisher for an ad placement in one or more locations on different display areas where 
Further dependent claims offer scores for variables, dynamically adjusting floor prices, identifying patterns, impression categories, different areas, different sizes, three floor prices, a description of variables tracking floor prices, evaluating whether the buyer will pay more, detecting market movement, metrics on variables and sequentially processing impressions. These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the claimed computerized device are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The ad call, device type and the repeated recitation of a webpage amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Further, concepts related to testing different pricing are clearly part of 
Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with webpages. The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. The claims in this application are testing whether there is an upward movement or downward movement in market demand for advertising across the different price ranges, floor prices, impression locations, durations within a time period, and across time periods by collecting data about advertising.
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-4, 6-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vempati et al. (U.S. 2015/0356632; Hereafter: Vempati) in view of Amit et al. (U.S. 2013/0325585 A1; Hereafter: Amit).
As per Claim 2: Vempati in view of Amit discloses the following limitations; 
2.    (New) A system for optimizing publisher profits in online advertising based on market movements and optimal utilization of an entire or available displayable webpage area for online advertisement (ad) placements, the system comprising:
Vempati discloses a market analysis engine in communication with one or more user devices, a publisher content server, an ad server, and an ad exchange server, See, “According to different embodiments, the Advertising Service Provider System 120 may include one or more ad servers which may communicate directly and/or indirectly with other entities of the Electronic Data Network(s). One goal of Publisher(s)/Content Provider(s) 140 is to obtain the highest CPM price (i.e., cost per thousand ad impressions) for each of its advertising segments. One goal of the Demand Partners/Advertising Networks 150 is to serve online ads that reach as narrow and targeted an audience as possible (e.g., serve ads that are most effective). As illustrated in the example embodiment of FIG. 1, there is communication between Publisher(s)/Content Provider(s) 140 and Advertising Service Provider System 120 and communication between Advertising Service Provider System 120 and Demand Partners/Advertising Networks 150.” [0051].
wherein the market analysis engine is configured to:
Vempati discloses (1) receive an ad call from (i) the one or more user devices or (ii) from the publisher content server when a browser on the one or more user devices executes an ad code upon accessing a webpage hosted by the publisher content server, wherein the ad call comprises an ad placement associated with a request to place an ad unit for display in one or more available impression locations, See, “In at least one embodiment, the ad server 311 may send out one or more ad solicitation requests (herein referred to as " calls" or "hops") to one or more Advertising Network(s) 312 in order to solicit and select (from the various solicited Advertising Networks) the most preferred ad for filling the ad request.” [0078]. See, “Referring to the specific example embodiment of FIG. 9, at 902, it is assumed that a first Ad Request for filling a first impression is received at an ad server of the Advertising Service Provider System. According to different embodiments, the received Ad Request may include various types of information about the first impression and associated web page such as, for example, one or more of the following (or combinations thereof): URL, demographic info relating to the end user (who will be viewing the ad), geolocation of end user, information relating to the end user's device (e.g., phone model), user data, publisher information, and/or other parameters such as one or more of those described and/or referenced herein.” [0256].
Vempati does not disclose wherein the one or more available impression locations are located on different display areas comprising a top area, a central area, a bottom area, and/or a peripheral area of a screen for the browser, Examiner’s note: The claims recite one or more display areas at the top, central, bottom and/or peripheral of the display, which is true of all displays. The ad on a webpages, like those disclosed by Vempati, must be located in one of the claimed areas. Further, Vempati discloses size as a parameter but Vempati does not list or describe the fact that every display has different areas. See, [0129, 0258]. A 
However, Amit discloses See, “The advertisements 220, 221, and 222 are advertisements provided in the social networking display 200 to the user. The advertisements 220, 221, and 222 are a variety of different sizes, as shown. Advertisement 220 is the largest advertisement, advertisement 221 is a mid-sized advertisement, and advertisement 222 is the smallest advertisement of these three. Each advertisement is shown to the user on the social network display 200. The placement of the advertisements within the social network display 200 affects the likelihood a user will interact with an advertisement. Typically, the advertisements near the top of the page receive the highest interaction, and there is reduced interaction by the user the further down the page the advertisement is located. In this example, there are three slots in the display for advertisements. FIGS. 2A-2C illustrate different placements of the three advertisements 220-22 in the three advertising slots.” [0015]. See also Figures 2A-2C.
Vempati does not disclose wherein availabilities of the one or more ad impression locations depend at least in part on the device type where the ad unit will be displayed; Examiner’s note: The applicant is claiming that impression locations depends on the device type, such as the screen, software or some other hardware specific to the device. The simplest examples is a device that lacks a screen would not have available areas. Vampati discloses testing parameters that include device make/model. See, “Technical parameters associated with the device that will be displaying the impression such as, for example, one or more of the following (or combinations thereof): [0147] Device make/model, [0148]. Vempati does not list or describe the fact that availability of impression locations can depend on device type, such as a smaller screen has less area and/or may lack a peripheral area.

Vempati discloses (2)    generate a plurality of variables in computer memory that are configured to monitor the market movements related to pricing of the ad unit between a plurality of levels having a plurality of different price ranges and floor prices; and See entire paragraph for examples, “As shown at 601, Entity Type parameters may be identified for the Entity Set to be analyzed. For example, for purposes of illustration, it is assumed in the example embodiment of FIG. 6 that identified Entity Type parameters are the User ID parameter and the Site ID parameter, which collectively define the User-Site Entity Set.” [0129]. See entire paragraph for examples, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals.” [0089].
Vempati discloses (3)    use the plurality of variables to determine sensitivity for different pricings of the ad unit, by testing,
Vempati discloses without using user-specific impression data and buyer specific information to predict an impression value upfront, Examiner’s note: The applicant’s any single/combination of parameters” from a list with any combination of “one or more” are used, thus under BRI it is reasonable to interpret that Vempati operates without using user-specific and buyer specific data when using context of the publisher, such as when the price testing uses the publisher ID and supply patterns of the publisher. See, “In at least one embodiment, an Entity may represent or characterize any single/combination of parameters of an impression for which minimum floor criteria may be honored by the ad server. In other embodiments (not shown), other types of Entity Sets may be defined using various different Entity Type parameters such as, for example, one or more of the following (or combinations thereof):…” [0129]. However, more generally the floor e-CPM price may also be based on targetable attributes such as, for example, one or more of the following (or combinations thereof): geographic location of the user, user demographics, user ID, publisher ID, website ID, time of day, number of impressions, supply and demand patterns, etc.” [0086]. See, “Context of the publisher page where ad will be displayed” [0168]. See [0168] entire paragraph for more examples where some are user specific and others are clearly not.
Amit is additionally cited to disclose one embodiment that uses the same discount curves across advertisements and users, thus the predicted value of the advertisement is determined 
Vempati discloses whether there is an upward movement or downward movement in market demand for the ad unit for See, [0086-0090] which discloses determining demand trends for different targeting attributes and prices.
Vempati does not disclose different available ad impression locations across the different Examiner’s note: This limitation requires that the price ranges, floor prices and durations are tested in terms of impression locations. Vempeti is testing price ranges, floor prices, different durations within a time period, and across different time periods. As set forth above Vempeti lists parameters the include device type, display size and display parameters, but Vemepti does not explain that test these parameters can also be correlated to display location. 
However, Amit discloses that differences advertising placement effect the value of advertising. To be clear, Amit is not being used to teach testing upward or downward movement across price ranges, floor prices and time periods because Vempati discloses these features. Amit is being combined with Vampati to teach the effect that impression locations have on the expected value advertising, and that it is obvious to test the placement location across the price ranges, floor prices and duration disclosed in Vampati. See, “The effect of placement of an ad on its interaction rate with users is modeled using discount curves 230. A discount curve represents the reduced interaction rate of users and a discount value for each advertising slot as a function of the offset of the ad from the top of the ad space. FIGS. 2A-2C illustrate discount curves for three advertising slots in three different ad placement configurations. In these examples, each advertising slot has its own discount curve. The first 
Vempati discloses price ranges, See, “FIGS. 8B and 8C show example data tables 850 and 860 which have been populated with sample data in order to help illustrate various aspects relating to the computation of floor_e-CPM values for a given User-Site Entity. More specifically, Table 850 of FIG. 8B includes sample winning bid histogram data relating to historical winning bids for historical impressions (e.g., processed by the ad server and/or other component(s) of the Advertising Service Provider System over the past 3 days) which are associated with an identified User-Site Entity.” [0245]. [0246]. See also [0245-0255] for highest bids and ranges related to percentages parameter values.
Vempati discloses floor prices, See, “In some embodiments, the floor e-CPM value may be tiered based, for example, on number of impressions and/or other factors. For example, in one embodiment, a floor e-CPM price may be determined based on historical data, and may be adjusted over time based on supply and demand patterns.” [0088].
Vempati discloses different durations within a time period, and across different time periods, See, “For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for particular demographic (e.g., the advertisers may target consumers during their free time 
Vempati discloses wherein results of the testing are utilized by a publisher to maximize earnings from the ad placement of the ad unit by optimizing the utilization of the entire or available displayable webpage area for online ad placements across the one or more available ad impression locations. Examiner’s note: This amounts to an intended use, which does not limit the claim.  See, “One goal of Publisher(s)/Content Provider(s) 140 is to obtain the highest CPM price (i.e., cost per thousand ad impressions) for each of its advertising segments” [0051]. See, “In some embodiments, audience segment level and ad type level may be used to derive permutations that can be used by publisher 206 to set floor e-CPMs.” [0069]. See, “A publisher management UI 455a may be included as part of an admin user interface 455. In one embodiment, admin user interface 455 may be configured or designed to allow administrator access to view data, make manual overrides to the algorithms or processes, set any specific parameters, and/or to manage and control the operation of Advertising Service Provider System 450 and/or one or more of its components.” [0081]. See, “However, in some embodiments, the ad server may adjust the short term e-CPM of acceptable winning bids to include bids below the goal e-CPM for objectives such as maximizing revenue or fill rate.” [0084].
Therefore, from the teaching of Amit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parameters 

As per Claim 3: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 3.    (New) The system of claim 2, wherein the results of the testing comprise a plurality of scores for the plurality of variables, wherein the plurality of scores and any adjustments to one or more of the floor prices are provided to the publisher such that the publisher is able to view in real-time' on a computing device the market movements for the ad unit and an amount of optimized profits for the ad unit at a given point within a given time period. See, “A publisher management UI 455a may be included as part of an admin user interface 455. In one embodiment, admin user interface 455 may be configured or designed to allow administrator access to view data, make manual overrides to the algorithms or processes, set any specific parameters, and/or to manage and control the operation of Advertising Service Provider System 450 and/or one or more of its components.” [0081]. See, “Additionally, according to different embodiments, the floor e-CPM price may be continuously and/or periodically adjusted (e.g., dynamically and in real-time) based on supply and demand patterns.” [0086]. See, “In at least one embodiment, an Entity may represent the granularity at which the ad server (or other component of the Advertising Service Provider System) may group together a set of bids and set a floor value. In determining which specific Entity Type parameters to use for purposes of computing minimum floor values, it is preferable to select at least one parameter which provides a 

As per Claim 4: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 4.    (New) The system of claim 3, wherein the market analysis engine is configured to allow the publisher to maximize earnings from the ad placement of the ad unit, by dynamically adjusting the floor prices at the different levels over different time periods based on the real-time market movements. See, “The minimum floor e-CPM may be adjusted continuously and/or periodically based on predicted and actual supply and demand patterns to safely optimize the different campaign objectives. Additionally, the frequency of the adjustment and the range of each adjustment may be based on historical patterns. Data analysis may be used to adjust the floor e-CPM value by taking into account the current average e-CPM, length of the campaign, and data trends that may change bidding values for different time periods of interest in the future. That is, historical data and supply and demand patterns may be used to adjust the floor e-CPM value to achieve desired objectives such as, for example, safely maintaining the average e-CPM at least equal 

As per Claim 6: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 6.    (New) The method of claim 2, wherein the user-specific impression data comprises personal information and online behavior of end users to whom ads are delivered. See, “Audience Segment Information--For example, demographics of the end user who will be viewing the impression such as, for example, one or more of the following (or combinations thereof):” [0131.

As per Claim 7: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 7.    (New) The method of claim 6, wherein the personal information comprises age, gender, online viewing preference, demographic information, geographic location, or socioeconomic data of the end users. See, “Audience Segment Information--For example, demographics of the end user who will be viewing the impression such as, for example, one or more of the following (or combinations thereof):” [0131.

As per Claim 9: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 9.    (New) The system of claim 2, wherein the buyer-specific information comprises identities of one or more buyers, and historical bid data including bid prices and patterns of the one or more buyers. See, “publisher ID, website ID, time of day, number of impressions, supply and demand patterns, etc. In one 

As per Claim 10: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 10.    (New) The system of claim 3, wherein the market analysis engine is configured to factor in any discrepancies between a number of ad impressions and a number of matched requests for the ad unit when using the plurality of variables to determine the sensitivity for different pricings of the ad unit. Examiner’s note: a number of ad impression are ads that are displayed and a number of matched ads are those that match the targeting attributes but there is no impression served for some reason. See, “In at least one embodiment, in order to measure the performance and effectiveness of segment-based floors, the Advertising Service Provider System may measure the distributions of "aggressive", "hit" and "conservative" cases over a specified time interval. By way of illustration, assume that during the past 7 days there were 100 impressions available from a Publisher in connection with a specific site (e.g., Site A). Further assume that 70 of the impressions were generated for users in which the Advertising Service Provider System had computed respective User-Site floor values for each User-Site Entity. Also assume that 40 of these 70 impressions were monetized (e.g., ad auction successfully completed, and impression successfully filled), and that 30 of these 40 impressions used the User-Site floor value as the auction closing price. In this example illustration, the Advertising Service 

As per Claim 11: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 11.    (New) The system of claim 2, wherein the ad impressions are segmented into two or more categories comprising at least: (1) device types including (i) mobile devices and (ii) desktop personal computers sub-categories, and (2) geographical regions where the ad impressions are displayed to a plurality of end users. See, “ch programmable machine may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, desktop computing systems, server systems, cloud computing systems, network devices, etc.” [0066]. See, “Technical parameters associated with the device that will be displaying the impression such as, for example, one or more of the following (or combinations thereof): Device make/model; Operating system type; Device display screen size; Display screen resolution; Browser type; Smartphone model/type; Screen resolution; etc” [0147, 0261]. See, “Location information relating to where the impression will be displayed, such as, for example, one or more of the following (or combinations thereof): Country; State; Province; City; GPS coordinates; Zip code; Region; DMA (designated market area); etc.;” [0260].

As per Claim 12: Vempati in view of Amit discloses the following limitations; 
12.    (New) The system of claim 2, wherein the different display areas are provided in different sizes. See, “Ad size (e.g., size of ad to be displayed at end user device);” [0120, 0258].

As per Claim 13: Vempati in view of Amit discloses the following limitations; 
Amit discloses 13.    (New) The system of claim 2, wherein at least two of the display areas have different shapes. See, Figures 2A-C showing display areas with different shapes. 

As per Claim 14: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 14.    (New) The system of claim 2, wherein the plurality of floor prices comprises a first floor price, a second floor price, and a third floor price, and wherein the plurality of variables comprises a first variable, a second variable, and a third variable. See, “In another example, the Gender, Age, and Site ID parameters may be selected as the Entity Type parameters to thereby define a "Gender-Age-Site" Entity Set which may include a plurality of distinct Gender-Age-Site Entities, wherein each Gender-Age-Site Entity may be defined by different combinations of Gender-Age-Site ID parameter values (e.g., Male-25-Site A, Female-25-Site A, Male-40-Site B, Female-35-Site C, etc.). Examples of other Entity Sets may include, but are not limited to, one or more of the following: Site, Site-User-AdSize, Publisher-User-AdSize, etc. [0173]. See, “Table 860 of FIG. 8C includes sample data relating to computation of floor_e-CPM values for the identified User-Site Entity based on different percentile parameter values, and based on the winning bid histogram data of FIG. 8B. As illustrated in the example embodiment of FIG. 8C:” [0249] and Figure 8C. See also, [0258-0264] for more parameters. 

As per Claim 15: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 15.    (New) The system of claim 14, wherein the first variable is indicative of little to no market movement, such that an ad price for the ad placement substantially tracks the first floor price. Examiner’s note: The applicant is claiming demand is not changing. For example the demand for impression slots for attribute X does not change so the dynamic floor price would not change. Examiner respectfully asserts that all that is being claimed is a description of how the dynamic floor price in Vempati operates between changes in demand.   
See, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals. For example, in a particular geographic area, supply and demand patterns may be correlated with time of day, day of the week, or other variables. For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for particular demographic (e.g., the advertisers may target consumers during their free time on weekends). By way of illustration, analysis of historical data may reveal that demand is low on a Friday afternoon such that all of the bids for an ad segment are below the goal e-CPM. There may also be data on current trends for the bid values, in additional to historical data. The data on temporal patterns and predicted and actual supply and demand may indicate that it is likely that bidding values will increase the next day. Statistical techniques or other modeling techniques may be used to determine optimum floor e-CPM values when the bid values are below the goal e-CPM. For example, if the floor value is 

As per Claim 16: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 16.    (New) The system of claim 15, wherein the second variable is indicative of an upward market movement, such that an ad price for the ad placement substantially tracks the second floor price. Examiner’s note: The applicant is claiming demand the demand is increasing. For example the demand for impression slots for attribute X is increasing so the dynamic floor price would increase so that the publisher does of sell the slot for less than it is worth. Examiner respectfully asserts that all that is being claimed is a description of how the dynamic floor price in Vempati responds to changes in demand.  See, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals. For example, in a particular geographic area, supply and demand patterns may be correlated with time of day, day of the week, or other variables. For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for particular demographic (e.g., the advertisers may target consumers during their free time on weekends). By way of illustration, analysis of historical data may reveal that demand is low on a Friday afternoon such that all of the bids for an ad segment are below the goal e-CPM. There may also be data on current trends for the bid values, in additional to increase the next day. Statistical techniques or other modeling techniques may be used to determine optimum floor e-CPM values when the bid values are below the goal e-CPM. For example, if the floor value is chosen too low when bidding values are below the goal e-CPM, the average e-CPM may drop too early in the campaign. To safely optimize revenue and safely achieve the goal e-CPM for the campaign, it may be preferable that the floor e-CPM value be dynamically varied over time.” [0089].

As per Claim 17: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 17.    (New) The system of claim 16, wherein the third variable is indicative of a downward market movement, such that an ad price for the ad placement substantially tracks the third floor price. Examiner’s note: The applicant is claiming demand the demand is decreasing. For example the demand for impression slots for attribute X is decreasing so the dynamic floor price would decrease so that the publisher’s slots are not left unfilled. Examiner respectfully asserts that all that is being claimed is a description of how the dynamic floor price in Vempati responds to changes in demand.   See, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals. For example, in a particular geographic area, supply and demand patterns may be correlated with time of day, day of the week, or other variables. For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for demand is low on a Friday afternoon such that all of the bids for an ad segment are below the goal e-CPM. There may also be data on current trends for the bid values, in additional to historical data. The data on temporal patterns and predicted and actual supply and demand may indicate that it is likely that bidding values will increase the next day. Statistical techniques or other modeling techniques may be used to determine optimum floor e-CPM values when the bid values are below the goal e-CPM. For example, if the floor value is chosen too low when bidding values are below the goal e-CPM, the average e-CPM may drop too early in the campaign. To safely optimize revenue and safely achieve the goal e-CPM for the campaign, it may be preferable that the floor e-CPM value be dynamically varied over time.” [0089].

As per Claim 18: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 18. (New) The system of claim 2, wherein at least two of the floor prices are usable to evaluate whether the buyer is willing to pay more or pay less for the ad unit. See, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals. For example, in a particular geographic area, supply and demand patterns may be correlated with time of day, day of the week, or other variables. For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for particular demographic (e.g., the advertisers may target consumers during their free time on weekends). By way of illustration, analysis of historical 

As per Claim 19: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 19.    (New) The system of claim 2, wherein at least two of the variables are usable to detect whether there is the upward movement or downward movement in market demand for the ad unit. See, “Data mining 456 and machine learning 458 may, for example, detect long term, medium term, and/or short term trends in supply and demand to determine adjustments to the floor e-CPM to optimize revenue and/or to achieve other goals. For example, in a particular geographic area, supply and demand patterns may be correlated with time of day, day of the week, or other variables. For example, in one example scenario, analysis of historical data that may reveal a pattern that there is more demand, relative to supply, from advertisers on weekends for particular demographic (e.g., the advertisers may target consumers during their free time on weekends). By way of illustration, analysis of historical data may reveal that demand is low on a Friday afternoon such that all 

As per Claim 20: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 20.    (New) The system of claim 2, wherein the market analysis engine is configured to obtain a plurality of metrics for each of the plurality of variables, wherein the plurality of metrics comprises: (i) number of ad requests, (ii) number of ad requests, (iii) number of fill impressions, (iv) fill rate, (v) cost per mille (CPM), and/or (vi) earnings. See, “In at least one embodiment, a goal e -CPM may be established by the ad server. In one embodiment, the goal e -CPM may correspond to a desired minimum average over many served impressions. For example, the publisher may want at least $2 e -CPM, on average, as a goal. This goal e -CPM may be defined over some relevant campaign definition, such as a period of time (e.g., one month). However, it will be understood that other campaign definitions may be used to define an average goal, such as an average e -CPM over a total number of impressions served. In at least one embodiment, a minimum average goal objective may be set. However, in some embodiments, the ad server 

As per Claim 21: Vempati in view of Amit discloses the following limitations; 
Vempati discloses 21.    (New) The system of claim 2, wherein the market analysis engine is configured to process the ad impressions sequentially across the plurality of levels. See, “Further, although process steps, method steps, algorithms or the like may be described in a sequential order, such processes, methods and algorithms may be configured to work in alternate orders. In other words, any sequence or order of steps that may be described in this patent application does not, in and of itself, indicate a requirement that the steps be performed in that order. The steps of described processes may be performed in any order practical. Further, some steps may be performed simultaneously despite being described or implied as occurring non-simultaneously (e.g., because one step is described after the other step).” [0026]. See, “In some embodiments, audience segment level and ad type level may be used to derive permutations that can be used by publisher 206 to set floor e-CPMs. For example, these bidders may be notified that there is an ad spot available on a travel blog Web site that is being viewed by a user, for example, in the 45-55 age range, living in San Francisco, male, Asian, has an annual income above $55,000, and so on.”  See also “Accordingly, publisher(s) and/or content provider(s) may desire to create different tiers or types of advertising buckets, each with its own respective floor e-CPM that can cater to each of these groups.” [0057].

Response to Arguments
Regarding the rejection under 35 USC 101: Examiner respectfully asserts that optimizing publisher’s profits when selling advertising space by optimal utilization of a displayable area is Organizing marketing, sales activities, behaviors and business relations between users, advertisers and publishers. 
Under Step 2B Prong 1, the elements that the applicant labels additional elements are abstract concepts that do not include technology and do not provide meaningful limitations. Instead, the first element merely describes data as without being user-specific and buyer-specific, and the second just states that availability of impression location depend in part on the device type. The concept of evaluating impression location and using available space is applicable to any media, such as filling the available impression area on a printed newspaper with the most valuable content. As such this this concept fails to improve the functioning of any technology.
Example 42 offered an ordered combination of steps that included storing data in a standardized format, providing remote access through a graphical interface to receive non-standardized updates then converting the updates to a standard format, which resulted in storing standardized updates and automatically generating a message whenever the updated information is stored then transmitting the message for immediate access to the information. In contrast the applicant’s limitations describe how to organize data and how the data is used to optimize advertising, as opposed to offer any improvement to how the data is shared. 
Regarding the rejection under 35 USC 103: Vampeti discloses determining price ranges, floor prices and duration using entity type parameters and entity sets. Examiner concedes that User ID-Site ID parameter values are used in most of the examples. However, the section below cited from Vampeti discloses Entity may represent or characterize any single/combination of  User ID parameter and the Site ID parameter and Audience Segment Information would test price ranges, floor prices and durations using user-specific information, but Vampeti is not limited to just User ID-Site ID parameter values. Vempety discloses other embodiments that use other types of Entity Sets and Entity Type parameters that are clearly not specific to the user or specific to the buyer, such as Technical parameters and Time-related parameters, which are highlighted in the next paragraph.
See, “In at least one embodiment, an Entity may represent or characterize any single/combination of parameters of an impression for which minimum floor criteria may be honored by the ad server. In other embodiments (not shown), other types of Entity Sets may be defined using various different Entity Type parameters such as, for example, one or more of the following (or combinations thereof:) [0130] Audience Segment Information… [0147] Technical parameters associated with the device that will be displaying the impression such as, for example, one or more of the following (or combinations thereof): [0147] Device make/model, [0148] Operating system type, [0149] Device display screen size, [0150] Display screen resolution, [0151] Browser type, [0152] Smartphone model/type, [0153] Screen resolution [0154]. [0154] Time-related parameters, such as, for example, one or more of the following (or combinations thereof): [0155] Hour of Day, [0156] Date, [0157] Day of the week, [0158] Month… [0160] Site ID (Website ID); [0161] Domain ID; [0162] Webpage ID; [0163] Publisher ID; [0164] Ad size (e.g., size of ad to be displayed at end user device); [0165] Historical bid values; [0166] Historical click thru rates; [0167] Historical conversions (e.g., Cost per action); [0168] Context of the publisher page where ad will be displayed;…”
different available ad impression locations across requires that the price ranges, floor prices and durations are tested in terms of impression locations. Vempeti is testing price ranges, floor prices, different durations for a wide range of parameters. As set forth above Vempeti lists parameters the include device type, display size and display parameters, but Vemepti does not explain that tested values from these parameters can also effected by display location. 
Amit discloses that differences advertising placement effect the value of advertising. To be clear, Amit is not being used to teach testing upward or downward movement across price ranges, floor prices and time periods because Vempati discloses these features. Amit is being combined with Vampati to teach the effect that impression locations have on the expected value of advertising, and that it is obvious to test the placement location across the price ranges, floor prices and duration disclosed in Vampati.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on 8am to 5pm or eric.netzloff@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abide can be reached (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688